Citation Nr: 0514052	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-18 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the veteran in 
December 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.  He died in December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Martinez, California.


FINDINGS OF FACT

1.  The veteran had no service connected disabilities.

2.  The private medical services he received in December 2002 
were not authorized by VA.  

3.  The veteran had not received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the private medical services furnished in December 
2002.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in December 2002 have not been met. 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has provided some notification to the 
appellant.  In December 2002, the appellant was advised that 
the veteran was not service-connected, therefore, VA had no 
authority to approve payment.  The appellant was also advised 
that eligibility under the Millenium Bill was not present.  
Based on July 2003 statements she has made, it is apparent 
that she is aware of Millenium Bill requirements and that 
there is no legally sufficient evidence in light of them.  
She has been adequately notified of the information and 
evidence needed to substantiate and complete the claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the Board concludes that VA 
has obtained all identified evidence which is relevant.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
The appellant was advised in December 2004 that she could 
submit additional evidence.  She has been given adequate 
notice and process and there is no prejudice.  

Accordingly, the Board concludes it should proceed, as notice 
has been provided and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the appellant concerning 
notice or development of evidence is required.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  The 
relevant facts are not in dispute.  As explained below, the 
claim is being denied as a matter of law.  Therefore, based 
on the Court's decision in Manning, the Board concludes that 
the appellant's claim is not subject to the provisions of the 
VCAA.

Moreover, the Board notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which there is no 
entitlement as a matter of law or when the claimant is 
ineligible because of lack of qualifying service, lack of 
veteran status or other lack of legal eligibility.  See 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  As discussed 
below, the Board finds that the claimant is ineligible as a 
matter of law for the benefit sought, and thus further 
assistance would not be helpful and will not be provided.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the claimant are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of VA's resources is not warranted.  Taking these 
factors into consideration, the Board may proceed to consider 
the claim on the merits.

Analysis

The appellant seeks payment of or reimbursement by VA for 
medical expenses incurred in connection with private medical 
services rendered to the veteran in December 2002.  As 
background, the Board notes that the veteran was enrolled in 
the VA health care system in December 2002.  In December 
2002, he sustained a myocardial infarction.  He was 
transported from his home to Sutter General Hospital, and 
then transferred to Sutter Memorial Hospital.  He died on 
December [redacted], 2002.

The Board finds that services were not authorized by VA.  The 
Board notes that treatment reports from the initial day of 
treatment in December 2002 show that there was an emergency 
at that time.  VA was contacted approximately 3 days after 
the private services began being rendered.  An authorization 
may be deemed a prior authorization if an application is made 
to VA within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.  However, there has been no argument that the 
services were authorized, and VA denied the eligibility at 
that time.  The appellant mentioned in July 2003 that the 
veteran was approved for VA medical benefits on December 20, 
2002, but a review of the December 28, 2002 VA letter she 
enclosed in referring to his approval shows that he was 
enrolled with the VA health care system in December 2002.

To the extent allowable, payment or reimbursement of medical 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical service not previously authorized including 
transportation, may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United State, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

The veteran did not satisfy the above criteria, and it is not 
alleged that he did.  The veteran had no service connected 
disabilities.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1002 (2004).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act.  To be eligible for reimbursement 
under this authority the veteran has to satisfy all of the 
following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, e.g. 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

In order to establish entitlement to payment or reimbursement 
under 38 C.F.R. § 17.1002, the veteran must satisfy all of 
its enumerated criteria.  The appellant states that the 
veteran was approved for VA medical benefits on December 20, 
2002.  The private emergency medical services were rendered 
commencing on December [redacted], 2002, and the veteran died 
afterwards.  VA indicated in December 2002 that there was no 
evidence that the veteran had been seen in VA in the past 24 
months.  VA then concluded that the veteran had not met the 
Millenium Bill criteria for access to VA within 24 months of 
the date of service.  The appellant does not dispute that the 
veteran was not treated by VA within 24 months prior to the 
private services rendered in December 2002.  Instead, she 
argues that it was not possible for him to receive VA 
treatment before the medical emergency which occurred on 
December [redacted], 2002.  

Under the facts in this case, 38 C.F.R. § 17.1002(e) is 
dispositive.  It requires receipt of medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of private medical services.  The 
evidence shows that the veteran did not receive any medical 
services under Chapter 17 within 24 months before the 
December 2000 private services.  The fact that the veteran 
had been enrolled in the VA health care system, standing 
alone, does not establish eligibility for payment or 
reimbursement.  In light of this, there is no entitlement.  

The claim must be denied as lacking legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of or reimbursement by VA for medical 
expenses incurred in connection with the veteran's private 
medical services in December 2002 is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


